Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a continuation of US application 15/113127, now US patent 10603360, filed July 21, 2016, which is a national stage application of PCT/EP2015/050940, filed January 20, 2015, which claims benefit of foreign applications EP14152327.4, filed January 23, 2014, and EP14186477.7, filed September 25, 2014.  Claims 1-21 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted February 14, 2020, is acknowledged wherein claim 1 is amended and new claims 2-21 are introduced.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-35 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for compositions and methods for treating the recited medical conditions, does not reasonably provide enablement for compositions and methods for preventing these conditions. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApIs 1986) at 547 the court recited eight factors: 

Nature of the invention: The claimed invention is drawn to a therapeutic method for treatment or prevention of a disorder. In the absence of an explicit definition in Applicant's specification, the claims are given their broadest reasonable interpretation. See MPEP 2111. Merriam-Webster's Collegiate Dictionary (reference included with PTO-892) defines "prevent" as meaning, "to deprive of power or hope of acting or succeeding," or "to keep from happening or existing." This definition is taken as representing the ordinary usage of the term "preventative". In order to deprive something of power or hope of acting or succeeding, the preventative agent must be completely effective. Otherwise the disorder being "prevented" would still possess power or hope of acting or succeeding. In order to give the claims the broadest reasonable interpretation, "Prevention" is thus interpreted to mean the complete blocking of all symptoms or effects of a disorder for an indefinite period of time. The state of the prior art: SGLT2 inhibitors falling within the claimed compositions are known in the prior art (such as W001/27128, included with PTO-892) to inhibit the sodium dependent glucose cotransporter. These prior art compounds are known to exert a hypoglycemic effect. They are not known to completely prevent diabetes, hyperglycemia, degeneration of pancreatic beta cells, or related conditions. In general, the causes of diabetes and related conditions are complex. These conditions are affected by many factors including the genetics and lifestyle of a subject, and are not generally prevented or reversed by a single compound. More generally, prevention of any disorder in the sense being used herein is not a recognized clinical outcome in the art, as no treatment is perfectly effective. 
The relative skill of those in the art: The relative skill of those in the art is high. 
The predictability or unpredictability of the art: Prevention of a disease is not the same as treatment of said disease. In order to prevent a disease, as opposed to merely delaying or reducing its symptoms, a treatment must either render the subject completely resistant to said disease after a single treatment or a limited number of treatments, or else, when continued indefinitely, continue to completely suppress the occurrence of said disease. In order to practice a preventative method, one of skill in the art must know the answer to several questions in addition to the effectiveness of the therapy in short-term relief of symptoms, including: 1) What is the duration of a single course of therapy? How often must the therapy be administered to completely suppress the disease? 2) Does the subject develop tolerance to the therapy over time? Does the disease eventually progress to a point where the therapy is unable to completely suppress all symptoms? For example, will a metastatic cancer eventually adapt to overcome treatments directed to preventing it from metastasizing? Or will a case of osteoporosis or rheumatoid arthritis ultimately progress to a point where symptoms develop regardless of which therapy is administered. 3) What are the long-term effects of the therapy? Does it cause progressive damage to the kidneys, liver, or other organs? Does the active agent accumulate in the subject's tissues? Is the minimum dose necessary to completely prevent the disease safe for long-term administration? Are there any steps that can be taken to reduce side effects? Additionally, because various physiological systems are interdependent and affect one another, any hypothetical preventative treatment would have to be broad-based and treat all of the various causes of a disorder. For this reason, many therapies which are suitable for short-term relief of symptoms are not suitable for lifelong prevention of disease. For example, antibiotics, chemotherapeutics, and antiviral drugs are not normally administered to healthy subjects in order to prevent the development of infection or cancer.
The Breadth of the claims: In the absence of an explicit definition in Applicant's specification, the claims are given their broadest reasonable interpretation. As discussed above, "Prevention" as recited in the instant claims, is interpreted to mean the complete and total blocking of all symptoms of a disorder 
The amount of direction or guidance presented: No guidance is given in the specification suggesting any reason to believe that administration of one of the claimed compounds can achieve complete prevention of any disorder.
The presence or absence of working examples: No actual working examples are provided for the prevention of disease. Note that lack of working examples is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art such as the prevention of disease. See MPEP 2164. 
The quantity of experimentation necessary: As mentioned above, the short-term usefulness of a therapy for relief of symptoms, or a method of reducing the likelihood of a certain outcome, is no guarantee of its long-term usefulness for prevention of disease. Because no guidance is given for the use of the claimed therapeutic method for the long-term prevention of disease, one skilled in the art wishing to practice the invention would be unable to do so without first gathering information as to the long-term effectiveness of the therapy. In particular, one skilled in the art, in order to practice the invention for prevention of disease, would need to know whether the preventative effect remains potent over the long term. Administering the claimed compounds for a period of years to a suitable subject population to assess its preventative effect is an undue amount of experimentation needed in order to practice the full range of the claimed invention. As prevention in the full sense is an extremely high bar for any clinical outcome, there is no reason to believe that the therapy would be successful, and any actual success would be a surprising and unpredictable result.  Furthermore, because diabetes and related conditions are caused in large part by lifestyle and behavior, no treatment can help a subject who is not already actively modifying their lifestyle and behavior.  Therefore no treatment for these conditions can 
Genentech, 108 F.3d at 1366, sates that, "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion." And "patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable."
Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims and the nature of the invention, Applicants fail to provide information sufficient to practice the claimed invention for the prevention of diabetes or related conditions. 

Claims 16-18, 21, and 24-35 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for compositions for treating diabetes mellitus and disorders arising from diabetes mellitus or hyperglycemia, does not reasonably provide enablement for a composition for treating any metabolic disorder or disease whatsoever. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApis 1986) at 547 the court recited eight factors: 
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. Nature of the invention: The claimed invention is a therapeutic method comprising administering an active agent to a subject.
The state of the prior art: The sodium-dependent glucose cotransporter SGLT2 has been characterized in the prior art and inhibitors have been developed against SGLT2. For example, Adachi et al. (Reference included with PTO-892) discloses that administering the SGLT2 inhibitor T-1095 lowers blood glucose and improves symptoms of hyperglycemia in diabetic rats. SGLT2 inhibitors are not known to be useful for treating any disorder not associated with hyperglycemia. For example, phenylketonuria, homocysteinuria, Pompe's disease, galactosemia, and Gaucher's disease are all metabolic disorders that are not expected to respond to inhibition of SGLT2 based on what is known in the art.
The relative skill of those in the art: The relative skill of those in the art is high. The predictability or unpredictability of the art: Metabolic systems are complex and can develop many different types of disorders, leading to the accumulation or depletion of many different products and intermediates. In many cases, it is not known whether there exists a specific metabolic step that can be targeted to treat the disorder. The generic goal of, "a compound for treating metabolic disorders" would be highly complex as one particular compound would have to set right any possible imbalance in the subject's metabolism, regardless of whether it happened to involve SGLT2 or hyperglycemia. Because metabolic systems are complex, it is not known how many different biological effects could be produced under the right conditions by inhibiting SGLT2. Therefore it is unpredictable exactly what the scope of diseases or conditions which can be influenced by inhibiting the sodium-dependent glucose cotransporter SGLT is.
The Breadth of the claims: The claimed invention includes a composition for treating any disorder whatsoever so long as it involves some irregularity of metabolism. 
The amount of direction or guidance presented: Applicant's specification discloses assays by which the SGLT2 inhibitory activity of various compounds can be determined. However, no guidance is given for determining which diseases can and cannot be treated by the claimed method.
The presence or absence of working examples: No working examples are given for the treatment of any disease. Note that lack of working examples is a critical factor to be considered, 
The quantity of experimentation necessary: In order to practice the claimed invention for the full scope of diseases beyond diabetes mellitus and related disorders, one skilled in the art would need to test the claimed compound against a vast range of metabolic disorders, and investigate the role of SGLT2 exhaustively in all known diseases. This undertaking would involve a significant amount of experimentation, much of it involving a large number of various different animal models of various diseases. Simply knowing that the claimed compounds are inhibitors of SGLT2 is not enough to establish therapeutic utility as the clinical use of SGLT2 inhibitors is not sufficiently developed to allow one skilled in the art to predict the entire scope of their utility. For these reasons practicing the full scope of the invention would present an undue burden of unpredictable experimentation to one skilled in the art.
Genentech, 108 F.3d at 1366, sates that, "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion." And "patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable." 
Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims and the lack of guidance or working examples. Applicants fail to provide information sufficient to practice the claimed invention for the treatment of all possible metabolic disorders.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-12, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bindra et al. (US patent 8316972, cited in PTO-892)
The claimed invention is directed to a method of treating a canine animal for treatment or prevention of a metabolic disorder by administering a compound defined as an SGLT2 inhibitor.  In its broadest embodiment, the claimed method can involve administering the compound to a healthy canine animal in order to prevent future occurrence of a metabolic disorder.  More narrowly, dependent claims such as claim 6 define the metabolic disorder as being one of a specific set of disorders, and dependent claims such as claim 4 define the compound as having a particular chemical structure.
Bindra et al. discloses the compounds dapagliflozin, a SGLT2 inhibitor and a compound falling within the scope of structures in instant claims 4 and 20, and dapagliflozin propyleneglycol hydrate, as a capsule or tablet for oral use. (column 2 line 60 – column 4 line 11) Bindra et al. further discloses a method of administering these compounds to a subject including a canine animal such as a dog, to tread disorders associated with SGLT2 activity, for example type I and II diabetes, impaired glucose tolerance, insulin resistance, and diabetic complications including cataracts, as well as metabolic syndrome. (column 5 lines 10-26) The dapagliflozin composition can be administered 1 to 4 times daily. (column 20 lines 31-35) The SGLT2 inhibitors can further be administered in combination with other anti-diabetic agents including insulins. (column 20 lines 63-67) One skilled in the art would have at once envisaged performing any of these therapeutic methods on a dog because dogs are among the species described for treatment according to the invention.
For these reasons Bindra et al. anticipates the claimed invention.

Claim(s) 1, 6-12, 16, 17, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura et al. (US pre-grant publication 2011/0212905, cited in PTO-892)

Nomura et al. discloses a composition of Canagliflozin, which is an SGLT2 inhibitor falling within the scope of compounds of instant claims 20 and 21. (p. 1 paragraphs 5 and 10) This compound can be administered to a subject to treat conditions including for example diabetes mellitus, insulin resistance, syndrome X (metabolic syndrome) and various complications of diabetes. (p. 1 paragraph 16) The composition can further be administered in combination with various other therapeutic agents for treating diabetes. (p. 2 paragraph 37) The composition can be administered orally or parenterally (p. 2 paragraph 35) to subjects including humans, apes, and dogs. (p. 2 paragraph 39) The compound is administered in a dose of for example 0.01-30mg/kg, for example once daily. (p. 2 paragraph 36) One skilled in the art would have at once envisaged performing any of these therapeutic methods on a dog because dogs are among the species described for treatment according to the invention.
For these reasons Nomura et al. anticipates the claimed invention.

Claims 1-9, 12, 16, 17, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grempler et al. (Reference included with PTO-892)
The claimed invention is directed to a method of treating a canine animal for treatment or prevention of a metabolic disorder by administering a compound defined as an SGLT2 inhibitor.  In its broadest embodiment, the claimed method can involve administering the compound to a healthy canine animal in order to prevent future occurrence of a metabolic disorder.  More narrowly, dependent 
Grempler et al. discloses a study of the bioavailability of the SGLT2 inhibitor ertugliflozin, in which beagle dogs were orally or intravenously administered ertugliflozin. (p. 85 left column third paragraph – p. 85 right column first paragraph) Later the intravenous dose in dogs is disclosed to be 0.5 mg/kg which falls within the scope of instant claims 2 and 3. (p. 87 right column table 3) While the dogs did not necessarily suffer from a metabolic disorder, the scope of the claims as written includes “prevention of a metabolic disorder,” which includes within its broadest reasonable interpretation administering the compound to a healthy subject so as to reduce the likelihood of the subject later developing a metabolic disorder.
For these reasons Grempler et al. anticipates the claimed invention. 

Claim(s) 1, 4-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Washburn et al. (US patent 8088743, cited in PTO-892)
The claimed invention is directed to a method of treating a canine animal for treatment or prevention of a metabolic disorder by administering a compound defined as an SGLT2 inhibitor.  In its broadest embodiment, the claimed method can involve administering the compound to a healthy canine animal in order to prevent future occurrence of a metabolic disorder.  More narrowly, dependent claims such as claim 6 define the metabolic disorder as being one of a specific set of disorders, and dependent claims such as claim 4 define the compound as having a particular chemical structure.
Washburn et al. discloses a method of treating a subject suffering from obesity comprising administering to the subject a SGLT2 inhibitor. (column 2 lines 62-67) In one embodiment the compound is dapagliflozin, which is a compound falling within the scope of instant claims 4, 5, and 20. (column 3 liens 4-6) In a particular embodiment the subject is a mammalian subject with type II diabetes. (column 
For these reasons Washburn et al. anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (US pre-grant publication 2011/0212905, cited in PTO-892)
The disclosure of Nomura et al. is discussed above.  While Nomura et al. does not specifically describe the claimed dosage range of 0.01-4.0 mg/kg recited in claim 2 or 0.01-3.0 mg/kg recited in instant claim 3, these ranges fall within the broader range of 0.01-30 mg/kg recited by Nomura et al.  One of ordinary skill in the art would have found it to be obvious to determine the optimal dose within the prior art’s broader range, considering the dosage of a therapeutic compound to be a result-effective variable.
Therefore the invention taken as a whole is prima facie obvious.

s 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Washburn et al. (US patent 8088743, cited in PTO-892)
The disclosure of Washburn et al. is discussed above.  Washburn et al. does not specifically describe the claimed dosage range of 0.01-4.0 mg/kg recited in claim 2 or 0.01-3.0 mg/kg recited in instant claim 3.  However, in one study, rats were administered 0.1, 0.3, 1, or 3 mg/kg of dapagliflozin for weight loss. (column 40 lines 41-47) In another study, human subjects were administered 2.5-50mg of dapagliflozin, which given a weight of about 60-80kg would fall within the claimed mg/kg dosage range. (column 40 lines 51-56)
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer a dose of SGLT2 inhibitor falling within the scope of claims 2 and 3 in the method described by Washburn et al.  One of ordinary skill in the art would have found it to be obvious to determine the optimal amount of therapeutic agent to administer using the mg/kg doses for humans and rats as a starting point.
Therefore the invention taken as a whole is prima facie obvious.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bindra et al. (US patent 8316972, cited in PTO-892) as applied to claims 1, 4-12, 16-18, and 20 above, and further in view of Sako et al. (Reference included with PTO-892)
The disclosure of Bindra et al. is discussed above.  Bindra et al. does not disclose a method further comprising chronologically staggered administration of a long-acting insulin.
Sako et al. discloses that insulin detemir is a long-acting insulin. (p. 396 left column first paragraph – right column first paragraph) Sako et al. further discloses administering insulin detemir to diabetic dogs. (p. 397 left column second and third paragraphs) Insulin detemir is concluded to be a useful therapy for diabetes in dogs. (p. 402 right column last paragraph)

Furthermore with respect to the requirement that the administration of the SGLT2 inhibitor and the insulin be staggered, it would have been within the ordinary level of skill in the art to determine the optimal schedule of administration of the two agents, given that combining them is obvious.
Therefore the invention taken as a whole is prima facie obvious.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. as applied to claims 1, 6-12, 16, 17, 20, and 21 above, and further in view of Sako et al. (Reference included with PTO-892)
The disclosure of Nomura et al. is discussed above.  Nomura et al. does not disclose a method further comprising chronologically staggered administration of a long-acting insulin.
Sako et al. discloses that insulin detemir is a long-acting insulin. (p. 396 left column first paragraph – right column first paragraph) Sako et al. further discloses administering insulin detemir to diabetic dogs. (p. 397 left column second and third paragraphs) Insulin detemir is concluded to be a useful therapy for diabetes in dogs. (p. 402 right column last paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to co-administer the SGLT2 inhibitor therapy described by Nomura et al. along with insulin detemir.  One of ordinary skill in the art would have been motivated to co-administer these two agents because Nomura et al. describes co-administering the SGLT2 inhibitors with other anti-diabetic agents.

Therefore the invention taken as a whole is prima facie obvious.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Washburn et al. as applied to claims 1, 4-17, and 20 above, and further in view of Sako et al. (Reference included with PTO-892)
The disclosure of Nomura et al. is discussed above.  Nomura et al. does not disclose a method further comprising chronologically staggered administration of a long-acting insulin.
Sako et al. discloses that insulin detemir is a long-acting insulin. (p. 396 left column first paragraph – right column first paragraph) Sako et al. further discloses administering insulin detemir to diabetic dogs. (p. 397 left column second and third paragraphs) Insulin detemir is concluded to be a useful therapy for diabetes in dogs. (p. 402 right column last paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to co-administer the SGLT2 inhibitor therapy described by Nomura et al. along with insulin detemir.  One of ordinary skill in the art would have been motivated to co-administer these two agents because Nomura et al. describes co-administering the SGLT2 inhibitors with other anti-diabetic agents.
Furthermore with respect to the requirement that the administration of the SGLT2 inhibitor and the insulin be staggered, it would have been within the ordinary level of skill in the art to determine the optimal schedule of administration of the two agents, given that combining them is obvious.
Therefore the invention taken as a whole is prima facie obvious.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10603300. (Cited in PTO-892, herein referred to as ‘300) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘300 anticipate the claimed invention.
Specifically, claim 1 of ‘300 claims a method of treating a metabolic disorder in a canine animal, wherein the metabolic disorder is one of the conditions recited in instant claim 6, the compound has a structure anticipating instant claims 4, 5, 20, and 21, and the compound is administered in a dosage anticipating instant claims 2 and 3.  Furthermore dependent claims 3-17 of ‘300 recite the same additional limitations as instant claims 7-19, anticipating the claimed invention.

Claims 1, 4-12, 20, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10220017. (Cited in PTO-892, herein referred to as ‘017) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘017 anticipate the claimed invention.
Specifically, claim 1 of ‘017 claims a compound which is an SGLT2 inhibitor falling within the structures recited in instant claims 4, 5, 20, and 21.  Claim 27 of ‘017 specifically claims a method of treating a mammal with this composition, including treating a canine animal suffering from the same conditions recited in instant claims 1 and 6-12, thereby anticipating the claimed invention.

Conclusion
No claims are allowed in this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                         3/19/2021